Exhibit 10.6.2

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into effective as of April 1, 2014 (the “Effective Date”), by and between Impax
Laboratories, Inc., a Delaware corporation (the “Company”), and Jeffrey Nornhold
(the “Executive”).

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement between the Company and Executive, dated as of November 28, 2011 (the
“Agreement”), which sets forth the terms of the Executive’s employment with the
Company;

 

WHEREAS, the Company and the Executive desire to amend the Agreement, as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows, effective as of the Effective Date.

 

1.             The second sentence of Section 1.1 of the Agreement is hereby
deleted and replaced in its entirety with the following:

 

“The Agreement will automatically be renewed for single one-year periods unless
written notice of non-renewal (a “Non-Renewal Notice”) is provided by either
party at least ninety (90) days prior to the end of the Initial Term or the
successive one-year period then in effect or unless earlier terminated as
provided in the Agreement.”

 

2.             The first sentence of Section 1.2.1 of the Agreement is hereby
deleted and replaced in its entirety with the following:

 

“During the period commencing April 1, 2014 and ending on the last day of the
Term (the “Promotion Term”), the Executive shall have the title of Senior Vice
President, Technical Operations for the Company and shall have general
responsibility for all manufacturing plant operations (including global internal
operations and external contract manufacturing organizations and internal and
external packaging and distributions facilities), facilities engineering,
maintenance, safety, security, and technical support, for ensuring that the
products manufactured by the Company are of the highest quality and ensuring the
Company is in compliance at all times with good manufacturing practices, company
requirements, and all applicable federal and state regulatory requirements, and
such other authorities, duties and responsibilities as may from time to time be
delegated to him by the Chief Executive Officer of the Company.”

 

3.             Section 2.1 of the Agreement is hereby deleted and replaced in
its entirety with the following:

 

“During the Promotion Term, the Executive shall be entitled to receive an
annualized base salary of $440,926.84 (paid biweekly at $16,958.72, less
standard deductions and withholdings), subject to increase or decrease, as
determined by the Board or its Compensation Committee from time to time in its
discretion, payable in accordance with the payroll practices of the Company (the
“Base Salary”).”

 

 
 

--------------------------------------------------------------------------------

 

 

4.             The following is hereby added to the end of Section 2.3 of the
Agreement:

 

“Without limiting the foregoing, in May 2014, the Executive shall receive a
grant of stock options and/or restricted stock when equity award grants are made
to other executives of the Company on similar terms and conditions and in
similar amounts to similarly situated executives, as may be adjusted by the
Compensation Committee, in its sole discretion, to reflect the equity grant
received by the Executive in October 2013.”

 

5.             The word “or” at the end of Section 5.1.3(vii) of the Agreement
is hereby deleted.

 

6.             The following sentence is hereby inserted as Section 5.1.3(viii)
of the Agreement and the remaining subsection of Section 5.1.3 of the Agreement
is hereby renumbered accordingly:

 

“(viii)      the delivery to Executive by the Company of a Non-Renewal Notice;
or”

 

7.             Section 5.4.2(i) of the Agreement is hereby deleted and replaced
in its entirety with the following:

 

“(i)     Subject to Section 9.9.2, an amount equal to the sum of (x) the balance
of the Base Salary due under the Agreement or one and one half (1.5) times the
Base Salary as then in effect (without taking into account any reduction therein
that constitutes a basis for Good Reason), whichever is the greater, plus (y) an
amount equal to one and one half (1.5) times the average of the Incentive Bonus
the Executive received from the Company for all fiscal years completed during
the Term, with the aggregate amount due paid in equal installments on the
Company’s normal payroll dates for a period of twelve (12) months from the Date
of Termination in accordance with the normal payroll practices of the Company,
with each such payment deemed to be a separate payment for the purposes of Code
Section 409A (as defined below).”

 

8.             Section 5.4.3(i) of the Agreement is hereby deleted and replaced
in its entirety with the following:

 

“(i)     subject to Section 9.9.2, an amount equal to the sum of (x) the balance
of the Base Salary due under the Agreement or two and one quarter (2.25) times
the Base Salary as then in effect (without taking into account any reduction
therein that constitutes a basis for Good Reason), whichever is the greater,
plus (y) an amount equal to two and one quarter (2.25) times the average of the
Incentive Bonus the Executive received from the Company for all fiscal years
completed during the Term, with the aggregate amount due paid in equal
installments on the Company’s normal payroll dates for a period of twelve (12)
months from the Date of Termination in accordance with the normal payroll
practices of the Company, with each such payment deemed to be a separate payment
for the purposes of Code Section 409A (as defined below).”

 

9.             Counterparts.  This Amendment may be executed in one or more
facsimile, electronic or original counterparts, each of which shall be deemed an
original and both of which together shall constitute the same instrument.

 

10.           Ratification. All terms and provisions of the Agreement not
amended hereby, either expressly or by necessary implication, shall remain in
full force and effect. The Agreement, as hereby amended, and any attachments
thereto, constitute the entire agreement between the parties with respect to
their subject matter and supersede all prior agreements, arrangements, dealings
or writings between the parties, and from and after the date of this Amendment,
all references to the term “Agreement” in this Amendment or the original
Agreement shall include the terms contained in this Amendment.

  

 

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment to Employment Agreement has been duly
executed by or on behalf of the parties hereto as of the Effective Date. 

 

EXECUTIVE

  IMPAX LABORATORIES, INC.

 

                             

/s/ Jeffrey D. Nornhold

  By: /s/ Robert L. Burr

 

Name: Jeffrey D. Nornhold     Name: Robert L. Burr         Title: Chairman of
the Board of Directors  

 

 